LeaeNed, P. J.
(dissenting):
In regard to the limitation of the right of action, I think a payment cannot, by agreement, be made to take effect at a future day. It is an admission of indebtedness at the time it is made, not of an indebtedness at a subsequent time. Suppose a .payment made to-day on a verbal agreement that it should be indorsed as of a day *439two years hence. This ought not to make the statute of limitations run from that future date. (Code, § 395; Sharpley v. Abbott, 42 N. Y., 443; McDonnell v. Blanchard, 5 Week. Dig., 410.) The last case seems to be in point; plaintiff’s recovery depends upon the agreement made between the parties, and that was not in writing.
Judgment affirmed with costs.